Citation Nr: 1026981	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  06-25 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to January 1973 
and November 1990 to April 1991.  He also served in the Georgia 
Army National Guard from February 1973 to August 2002.

This matter comes to the Board of Veterans' Appeals (Board) from 
a June 2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Decatur, Georgia.

In April 2010 the Veteran was afforded a Travel Board hearing.  A 
transcript of the testimony offered at this hearing has been 
associated with the record.  

At the Board hearing, the Veteran and his representative 
requested that the record be held open for 30 days to allow for 
the submission of additional evidence.  See 38 C.F.R. § 20.709 
(2009).  The record was held open and no evidence was submitted 
within this time frame; however, in June 2010 the Veteran 
submitted two "buddy" statements.  In this regard, the Board 
may consider this evidence in the first instance because the 
Veteran has waived initial RO consideration thereof.  See 38 
C.F.R. § 20.1304(c) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the Veteran's service treatment records shows no 
diagnosis or complaints of sleep apnea or snoring.  The Veteran 
was ordered to active duty service at Fort Irwin, California from 
the Georgia Army National Guard in November 1991 in furtherance 
of Operation Desert Storm.  See DD Form 214.  The Veteran claims 
that he developed sleep apnea during this period of active 
service.  

A review of the service treatment records discloses no complaints 
or diagnoses pertaining to sleep apnea.  There are no documented 
complaints of snoring or somnolence therein.  

In early January 1991 the Veteran presented at sick call with a 
complaint of a very sore throat.  Sinus congestion was assessed 
at this time.  However, a January 1991 service treatment record 
documents a complaint of difficulty swallowing over the past 
several months, as well as a diagnosis of achalasia.  An upper 
endoscopy was recommended at this time.  

In February 1991 the Veteran was admitted for 2 days for 
treatment and an upper endoscopy.  This procedure resulted in 
diagnoses of achalasia and cardiospasm, esophagitis, and duodenal 
ulcer not otherwise specified.  He was prescribed Tagamet for 
these disorders.  Following this procedure the Veteran returned 
to active duty.

In March 1991 the Veteran was provided a separation examination.  
At this time, clinical evaluation was normal in all spheres.  See 
March 1991 report of examination.  At this time, the Veteran 
denied having had ear, nose or throat trouble, as well as 
frequent trouble sleeping.  Subsequent records document similar 
impressions and histories.  See e.g. May 1992 reports of 
examination and medical history. 

Of record is a February 2003 VA medical center pulmonary 
consultation note.  This note documents a complaint of somnolence 
and a lot of snoring.  The Veteran reported having this 
symptomatology for about 10 to 15 years.  Patient with symptoms 
suggestive of obstructive sleep apnea was assessed and a sleep 
study on a fee basis was ordered.

In February 2003 the Veteran underwent a sleep study at the Sleep 
Disorders Center.  The records associated with this study reflect 
that the Veteran complained of severe excessive daytime 
sleepiness.  The sleep study report noted excessive snoring and 
resulted in a diagnosis of moderate obstructive sleep 
apnea/hypopnea syndrome with associated arterial oxygen 
desaturation arousals and fragmented sleep. 

In April 2010 the Veteran and his wife offered testimony before 
the Board.  The Veteran testified that while stationed at Fort 
Irwin, California he encountered severely cold weather, at which 
time he developed soreness in his throat with trouble speaking.  
He related that at this time he was diagnosed as having a peptic 
ulcer.  He further explained that he started snoring at this time 
while in the field and that his fellow soldiers complained to him 
about his snoring.   The Veteran related that he had first been 
diagnosed as having sleep apnea following his retirement in 2002.  
His wife testified that prior to his activation in November 1990 
that the Veteran had no problems with snoring or stopping 
breathing while asleep.  She testified that she first noticed 
that the Veteran had such problems after his return from Fort 
Irwin.  

The Veteran submitted two "buddy" statements from soldiers that 
served with him at Fort Irwin.  In one letter, a retired National 
Guardsman relates that the Veteran began "to snore extremely bad 
after he came out of the hospital" and that this snoring 
interfered with his sleep.  In the other letter another retired 
National Guardsmen offered a history of the Veteran having a 
snoring problem that caused him to lose valuable sleep.  

The Veteran has not been afforded a medical examination in 
furtherance of substantiating the claim and an examination is 
necessary to resolve this matter.  The Veteran's offered history 
and testimony and his wife's testimony, as well as the "buddy" 
statements, indicate that the Veteran's sleep apnea may have been 
incurred during his period of service from November 1990 to April 
1991.  Accordingly, the Board finds that the Veteran should be 
afforded a VA examination to address this claim.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also, the Board notes that the Veteran is currently in receipt of 
VA disability compensation for peptic ulcer and achalasia 
disease.  At his Board hearing, he raised the issue of whether 
sleep apnea should be service-connected as secondary to this 
disability, both directly and through aggravation.  
Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

A review of the claims file discloses that the Veteran has not 
been apprised of the information and evidence necessary to 
substantiate a claim for service connection on a secondary basis, 
to include by aggravation, or of the rating criteria and 
effective date provisions pertinent to his claim.  Id.  In this 
regard, the Board notes that effective October 10, 2006, 38 
C.F.R. § 3.310, which pertains to secondary service connection, 
was amended to implement the decision in Allen v. Principi, 7 
Vet. App. 439 (1995), that addressed the subject of the granting 
of service connection for the aggravation of a nonservice-
connected condition by a service-connected condition.  
Accordingly, upon remand the Veteran should be notified of the 
information and evidence not of record that is necessary to 
substantiate his claim for service-connection of sleep apnea on a 
secondary basis.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran a VCAA 
notice that notifies him of the information 
and evidence not of record that is necessary 
to substantiate his claim for sleep apnea on 
a secondary basis.  This notice should 
provide the Veteran with both versions of 38 
C.F.R. § 3.310, which was amended during the 
course of this appeal.  This notice must also 
inform the Veteran of which information and 
evidence, if any, that he is to provide to VA 
and which information and evidence, if any, 
that VA will attempt to obtain on his behalf.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

2.  Thereafter, schedule the Veteran for a VA 
examination by an appropriate medical 
professional for the purpose of ascertaining 
the current nature and likely etiology of his 
sleep apnea.  The examiner should obtain a 
complete, pertinent history from the Veteran 
and review the claims file in conjunction 
with the examination, giving particular 
attention to his service treatment records, 
lay assertions, and the pertinent medical 
evidence.  The claims folder should be made 
available to the medical professional 
providing the opinion for review in 
conjunction with rendering the opinion.

Based upon the examination and a review of 
the record, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
greater) that sleep apnea was incurred in 
service, particularly during his November 
1990 to April 1991 period of active duty. 

If the examiner offers a negative opinion 
with respect to the question of whether sleep 
apnea was incurred in service, the examiner 
should provide an opinion as to whether it is 
at least as likely as not (a 50 percent 
probability or greater) that sleep apnea was 
caused by his service-connected peptic ulcer 
and achalasia disease.  

If the examiner offers a negative opinion on 
this question, the examiner should comment as 
to whether sleep apnea was aggravated beyond 
the normal progression of the disease as a 
result of his service-connected peptic ulcer 
and achalasia disease.

The examiner should also comment as to the 
approximate date of onset of sleep apnea.  

Any and all opinions must be accompanied by a 
complete rationale.  If the examiner is 
unable to reach an opinion without resort to 
speculation, he or she should explain the 
reasons for this inability and comment on 
whether any further tests, evidence or 
information would be useful in rendering an 
opinion.

The examiner is informed that the term "at 
least as likely as not" does not mean within 
the realm of medical possibility, but rather 
that the medical evidence both for and 
against a certain conclusion is so evenly 
divided that it is as medically sound to find 
in favor of such a conclusion as it is to 
find against it.  Aggravation is defined for 
legal purposes as a worsening of the 
underlying condition versus a temporary 
flare-up of symptoms.

3.  After the development requested above has 
been completed to the extent possible, review 
the record and readjudicate the Veteran's 
claim.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto before 
this case is returned to the Board.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


